DETAILED ACTION
	This Office action is in response to the reply filed January 11, 2021. Claims 1-6, 8-14, and 16-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on January 11, 2021 is acknowledged.  The traversal is on the ground(s) that the claims are directed to related and similar technologies and may be searched and examined without serious burden by the Examiner.  This is not found persuasive because a complete search for all four species would require an analysis of each prior art considered relative to all four species. This would greatly increase the amount of time necessary to complete a thorough search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2021.

Information Disclosure Statement
The Information Disclosure Statement filed October 17, 2018 was received and considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "1.  
The drawings are objected to because r.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “or any combination thereof” in the last line of Claim 18 renders the claim indefinite because the cover must be capable to be made of all listed materials simultaneously, but the materials are mutually exclusive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,043,373 (Durham).
Regarding Claim 1, Durham discloses a rim assembly (Col. 2 lines 4-6; Figures 1-3, rim 2) for a bicycle wheel (1), the rim assembly comprising: a rim (2) comprising: a radially inner portion disposed along an inner circumference of the rim (it can be seen in Figure 3 that there is a radially inner portion where the spoke nipple 6 attaches); a first sidewall (it can be seen in Figure 3 that there is a first sidewall designated by the reference character 2); a second sidewall spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner 
Regarding Claim 2, Durham discloses the rim assembly of claim 1, as discussed above. Durham further discloses an opening of the one or more openings is aligned with an opening extending through the rim (Col. 2 lines 17-19; Figures 1-4, securing holes 10).
Regarding Claim 3, Durham discloses the rim assembly of claim 1, as discussed above. Durham further discloses the cover is made of a different material than the rim (Col. 1 lines 46-50).
Regarding Claim 4, Durham discloses the rim assembly of claim 1, as discussed above. Durham further discloses the cover has a first surface and a second surface opposite the first surface (it can be seen in Figures 1-3 that the rim strip has a surface abutting the rim 2 and another surface facing outward over the spoke nipple 6), the first surface of the cover abutting a surface of the rim at least partially defining the well (it can be seen in Figure 3 that the rim strip 12 lies in the well of the rim 2).
Regarding Claim 6, Durham discloses the rim assembly of claims 1 and 4, as discussed above. Durham further discloses the one or more openings extend entirely through the cover, from the first surface of the cover to the second surface of the cover (Col. 2 lines 17-19, 33-36; Figures 1-4, securing holes 10).
Regarding Claim 9, Durham discloses the rim assembly of claims 1 and 4, as discussed above. Durham further discloses the second surface of the cover has a first edge and a second edge opposite 
Regarding Claim 12, Durham discloses a cover for one or more spokes extending through a rim for a bicycle, the cover comprising (Col. 2 lines 17-30; Figures 1-5, rim strip 12 or rim strip 51): a body having a first surface and a second surface opposite the first surface (it can be seen in Figures 1-3 that the rim strip 12 has a surface abutting the rim 2 and another surface facing outward over the spoke nipple 6), the body being positionable within a well of the rim, such that at least a portion of the first surface of the body abuts a surface at least partially defining the well (it can be seen in Figure 3 that the rim strip 12 lies in the well of the rim 2), wherein the body includes one or more openings extending from the first surface of the body, into the body (Figure 4, securing hole 10; Figure 5, hook 52).
Regarding Claim 14, Durham discloses the cover of claim 12, as discussed above. Durham further discloses the second surface has a first edge and a second edge opposite the first edge (Figure 5, free ends 53 are at opposite ends of the rim strip 51), wherein the one or more openings are one or more cutouts at the first edge of the second surface or the second edge of the second surface, respectively (Col. 2 lines 23-30; it can be seen in Figure 5 that there is a hook 52 at each free end 53).

Claim(s) 1, 4-5, 11-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0157981 A1 (Satterthwaite) cited in the Information Disclosure Statement.
Regarding Claim 1, Satterthwaite discloses a rim assembly for a bicycle wheel, the rim assembly comprising (Para. [0077]; Figures 1-7, rim assembly 110): a rim (202) comprising (Para. [0078]): a radially inner portion disposed along an inner circumference of the rim (Figure 5, spoke face 206); a first sidewall (208); a second sidewall (208) spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (Para. [0078]); and a radially outer tire engaging portion (Figures 4-7, tire channel 212) disposed along an outer circumference of the rim and extending from the first sidewall and the second sidewall, respectively, a portion of the radially outer tire engaging portion defining a well disposed between the first sidewall and the second sidewall, opposite the radially inner portion (Para. [0079]; Figures 6-7, rim drop 602); and a cover disposed in the well of the rim (Figures 2-7, rim strip 204), the cover including one or more openings (Figure 7, valve opening 704) that extend at least partially through the cover (Para. [0082]).
Regarding Claim 4, Satterthwaite discloses the rim assembly of claim 1, as discussed above. Satterthwaite further discloses the cover has a first surface and a second surface opposite the first surface (it can be seen in Figures 6-7 that the rim strip 204 has two opposite surfaces), the first surface of the cover abutting a surface of the rim at least partially defining the well (Para. [0079-0080]; it can be seen in Figures 6-7 that a surface of the rim strip 204 is seated in the rim drop 602).
Regarding Claim 5, Satterthwaite discloses the rim assembly of claims 1 and 4, as discussed above. Satterthwaite further discloses the first surface of the cover is attached to the surface of the rim at least partially defining the well with an adhesive (Para. [0078]).
Regarding Claim 11, Satterthwaite discloses the rim assembly of claim 1, as discussed above. Satterthwaite further discloses the cover is a hoop that extends around the rim (Para. [0078]; Figure 5 shows the rim strip 204 is a hoop).
Regarding Claim 12, Satterthwaite discloses a cover for one or more spokes extending through a rim for a bicycle, the cover comprising (Para. [0077-0078]; Figures 1-7, rim strip 204): a body having a 
Regarding Claim 16, Satterthwaite discloses the cover of claim 12, as discussed above. Satterthwaite further discloses the body is a continuous hoop (Para. [0078]; Figure 5 shows the rim strip 204 is a hoop).
Regarding Claim 17, Satterthwaite discloses the cover of claims 12 and 16, as discussed above. Satterthwaite further discloses the continuous hoop is made of an elastic material (Para. [0078]).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,679,563 (Okajima).
Regarding Claim 1, Okajima discloses a rim assembly for a bicycle wheel, the rim assembly comprising (Abstract): a rim comprising (Col. 5 lines 30-48; Figures 1 and 3-4, rim 16): a radially inner portion (inner annular member 26) disposed along an inner circumference of the rim; a first sidewall (first annular side member 24); a second sidewall spaced apart from the first sidewall (second annular side member 24), wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion; and a radially outer tire engaging portion disposed along an outer circumference of the rim and extending from the first sidewall and the second sidewall (Col. 5 lines 55-57; annular tire receiving recess is located between the annular side members 24 at a radially outward location relative to the annular connecting member 28), respectively, a portion of the radially outer tire engaging portion defining a well (Figure 4, recess R) disposed between the first sidewall and the second sidewall, opposite 
Regarding Claim 10, Okajima discloses the rim assembly of claim 1, as discussed above. Okajima further discloses the cover is a first cover (Figures 3-10, seal member), wherein the rim further comprises a second cover (support member 62) disposed in the well of the rim, the second cover including one or more openings (aperture 66) that extend at least partially through the second cover, and wherein the second cover abuts the first cover or is adjacent to the first cover (Col. 7 lines 32-35 and 45-55).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/085889 A1 (Foresti) cited in the Information Disclosure Statement.
Regarding Claim 19, Foresti discloses a wheel for a bicycle (Page 3 of Description, lines 25-33), the wheel comprising: a central hub (not shown in figures but mentioned on line 30 of Page 3 of Description) configured for rotational attachment to the bicycle; a plurality of spokes (3) attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes (Figures 1, 4, 6, and 9-10); a rim comprising (Page 4 of Description, lines 2-12; Figure 1, rim 2): a radially inner portion disposed along an inner circumference of the rim (central zone 2a), the plurality of spokes being attached to the radially inner portion (spokes 3 connect to the holes 5 of the central zone 2a); a first sidewall (it can be seen in Figure 1 that the rim 2 has a first sidewall); a second sidewall spaced apart from the first sidewall, wherein the first sidewall and the second sidewall extend radially outward from the radially inner portion (it can be seen in Figure 1 that there are two opposite sidewalls of the rim 2); a radially outer tire engaging portion disposed along an outer circumference of the rim (it can be seen that the tire 4 engages the rim at the sidewalls), the radially outer tire engaging portion 
Regarding Claim 20, Foresti discloses the wheel of claim 19, as discussed above. Foresti further discloses the cover comprises rim interface features disposed at edges of the cover (Page 4 of Description, lines 18-24; Figure 2, protrusions 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham.
Regarding Claim 8, Durham discloses the rim assembly of claims 1 and 4, as discussed above. 
Durham does not disclose a maximum thickness of the cover, between the first surface of the cover and the second surface of the cover, is between two millimeters and eight millimeters.
However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim strip disclosed by Durham to have a thickness between two millimeters and eight millimeters because selecting these dimensions would be 
Regarding Claim 13, Durham discloses the cover of claim 12, as discussed above.
Durham does not disclose a maximum thickness between the first surface and the second surface is at least two millimeters.
However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim strip disclosed by Durham to have a thickness of at least two millimeters because selecting this dimension would be considered routine optimization of the performance characteristics of the cover. For example, a wheel with a high pressure tire would require a thicker cover to maintain air retention than a wheel with a lower pressure tire. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwaite.
Regarding Claim 18, Satterthwaite discloses the cover of claims 12 and 16, as discussed above. 
Satterthwaite further discloses the cover, or rim strip, is made of an elastomer material, such as rubber (Para. [0004]).
Satterthwaite does not explicitly disclose the rim strip is made of ethylene propylene diene monomer (EPDM) rubber, ethylene-vinyl acetate (EVA), neoprene, a thermoplastic, a fiber reinforced plastic, an elastomeric polymer, or any combination thereof.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose rim covers similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617